Per Curiam:

The motion for leave to proceed further herein in forma pauperis. is denied for the reason that the' Court, upon examination *826of the unprinted record herein submitted, finds that there is no jurisdiction for the appeal, which is therefore dismissed. Treating the appeal as an application for certiorari, the same is denied. The costs already incurred herein, by direction of the Court shall be paid by the clerk from the special fund in his custody as provided in the order of October 29, 1926.

Barbara J. Jumer, pro se.

No appearance for respondents.